Case 3:20-cv-00539-MMH-PDB Document 1 Filed 06/01/20 Page 1 of 13 PageID 1




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                             JACKSONVILLE DIVISION

                                         CASE NO:

  DENNIS JOHNSTON, on behalf of himself and all others
  similarly situated,
       Plaintiff,
  v.

  NORTH FLORIDA REFORESTATION
  SERVICES, INC., a Florida Profit Corporation
  and ROBERTS SITE DEVELOPMENT, INC.,
  a Florida Profit Corporation
       Defendants
  ____________________________________/

                       COLLECTIVE ACTION COMPLAINT

         Plaintiff DENNIS JOHNSTON,(“Plaintiff”) on behalf of himself and all others

  similarly situated, by and through his undersigned counsel, brings this collective action

  under the Fair Labor Standards Act ("FLSA") against NORTH FLORIDA

  REFORESTATION SERVICES, INC(“NFRS” or “Defendant”) and ROBERTS SITE

  DEVELOPMENT, INC(“Roberts” or “Defendant”)(collectively, “Defendants”) as joint

  employers, for unpaid overtime compensation and hereby states as follows:

                                     INTRODUCTION

         1.    This is an action to recover unpaid overtime wage compensation under the Fair

  Labor Standards Act, as amended, 29 U.S.C. § 201 et. seq, (hereinafter “FLSA”).




                                               1
Case 3:20-cv-00539-MMH-PDB Document 1 Filed 06/01/20 Page 2 of 13 PageID 2




         2.    Plaintiff seeks class-wide relief on behalf of himself, and all other similarly

  situated employees, who were subjected to Defendants’ common and illegal pay practices and

  policies of failing to pay their employees proper overtime compensation for hours worked over

  forty (40) per workweek.

         3.    Plaintiff seeks conditional certification of the following class:

                    All hourly paid laborers who worked for Defendants
                    during the relevant limitations period who were not paid
                    full and proper overtime compensation for hours worked
                    over forty (40) per workweek.

         4.     Defendants have a policy and practice of paying non-exempt hourly paid

  laborers like Plaintiff “straight time” for all overtime hours worked in a workweek, in

  lieu of the federally mandated time and one-half rate for all overtime hours worked.

         5.     Defendants apply this policy and practice uniformly and has done so for the

  entire limitations period (and longer) under the FLSA.

         6.     This lawsuit is brought as a collective action under the FLSA to recover

  unpaid overtime compensation owed to Plaintiff and other similarly situated employees.

         7.     Plaintiff will seek conditional certification and notice to an opt-in class of

  hourly paid laborers pursuant to the FLSA, 29 U.S.C. § 216(b), who were employed by

  Defendants during the three-year period preceding the filing of this action (hereinafter,

  "Relevant Liability Period").




                                                 2
Case 3:20-cv-00539-MMH-PDB Document 1 Filed 06/01/20 Page 3 of 13 PageID 3




                               JURISDICTION AND VENUE

         8.      The FLSA authorizes court actions by private parties to recover damages

  for violation of the FLSA's wage and hour provisions. This Court has jurisdiction

  over Plaintiff's FLSA claims pursuant to 29 U.S.C. § 216(b) and 28 U.S.C. § 1331.

         9.      Venue in the Middle District of Florida is proper pursuant to 28 U.S.C. §

  1391(b) and (c), because Defendants provide services in this District and is thus

  considered a resident of this District. Further, a significant portion of the events giving

  rise to the claim alleged herein occurred within this District.

         10.     At all times pertinent to this Complaint, Defendant, NFRS either individually,

  or jointly, was an enterprise engaged in interstate commerce.

         11.     At all times pertinent to this Complaint, Defendant, Roberts either individually,

  or jointly, was an enterprise engaged in interstate commerce.

         12.     At all times pertinent to this Complaint, Defendant NFRS regularly owned

  and operated a business engaged in commerce either individually, or jointly, or in the

  production of goods for commerce as defined in §3(r) and 3(s) of the FLSA, 29 U.S.C. §203(r)

  and 203(s).

         13.     At all times pertinent to this Complaint, Defendant, Roberts regularly owned

  and operated a business engaged in commerce either individually, or jointly, or in the

  production of goods for commerce as defined in §3(r) and 3(s) of the FLSA, 29 U.S.C. §203(r)

  and 203(s).

         14.     Defendants operate site development preparation companies, which excavates

  land to clear the way to build, for example, highways and buildings. Plaintiff’s work, and the




                                                 3
Case 3:20-cv-00539-MMH-PDB Document 1 Filed 06/01/20 Page 4 of 13 PageID 4




  work of the purported class members, involved handling on a regular and recurrent basis

  “goods” or “materials,” as defined by the FLSA, which were used commercially in Defendants’

  business, and moved in interstate commerce.

         15.     Based upon information and belief, the gross revenue of Defendants,

  individually and/or jointly, was in excess of $500,000.00 per annum during all times relevant.

         16.     The Defendants are subject to the jurisdiction of this Court because they engage

  in substantial and not isolated activity within the Middle District of Florida.

         17.     The Defendants are also subject to the jurisdiction of this Court because they

  operate, conduct, engage in, and/or carry on business in the Middle District of Florida.

         18. The venue of this Court over this controversy is based upon the following:


                a.         The unlawful employment practices alleged below occurred

                           and/or were committed in the Southern District of Florida;

                           and

                b.         Defendants were and continue to be a corporation and

                           individuals doing business within this judicial district.


                                             PARTIES

         19.     At all times material hereto, Plaintiff, was and continues to be a resident of

  Colombia County, Florida, and was an “employee” of the Defendants within the meaning of

  the FLSA.




                                                  4
Case 3:20-cv-00539-MMH-PDB Document 1 Filed 06/01/20 Page 5 of 13 PageID 5




          20.    Plaintiff is an adult resident of Florida and was employed by

  Defendants as a non-exempt hourly paid laborer from January 2013, through May

  2020.

          21.    Plaintiff filed his Consent to Become Party Plaintiff in this action. See

  attached as Exhibit A.

          22.    During the Relevant Liability Period, Plaintiff was a covered employee

  within the meaning of the FLSA.

          23.    At all times material hereto, Defendant, NFRS, was conducting business in Lake

  Butler, Union County, Florida, with its principal place of business in that city.

          24.    At all times material hereto, Defendant, NFRS, was conducting business in Lake

  Butler, Union County, Florida, with its principal place of business in that city.

          25.    At all times material hereto, Defendant, Roberts, was conducting business in

  Lake Butler, Union County, Florida, with its principal place of business in that city.

          26.    At all times material hereto, Defendants, NFRS and Roberts were the joint

  employers of Plaintiff and the purported class members he seeks to represent.

          27.    At all times material hereto, Defendants were and continue to be joint

  “employer[s]” within the meaning of the FLSA.

          28.    At all times material hereto, Defendants knowingly and willfully failed to pay

  Plaintiff, and all similarly situated class members his/their lawfully earned overtime wages in

  conformance with the FLSA.

          29.    Defendants committed a willful and unlawful violation of the FLSA and,

  therefore, are liable for monetary damages.




                                                  5
Case 3:20-cv-00539-MMH-PDB Document 1 Filed 06/01/20 Page 6 of 13 PageID 6




          30.    At all times material hereto, Defendants were, and continue to be, “enterprises

  engaged in commerce” within the meaning of the FLSA.

          31.    At all times material hereto, the work performed by Plaintiff, and the purported

  class members, was directly essential to the business performed by Defendants.

          32.    Plaintiff fulfilled all conditions precedent to the institution of this action and/or

  such conditions have been waived.

                                  STATEMENT OF FACTS


          33.    Defendants operate site development preparation companies, which excavates

  land to clear the way to build, for example, highways and buildings in Lake Butler, Florida.

          34.    At any given time, Defendants employ between sixty (60) to seventy (70)

  laborers like Plaintiff.

          35.    During the relevant time, Defendants employed between 100 – 175 laborers like

  Plaintiff.

          36.    Defendants’ non-exempt, hourly paid laborers like Plaintiff, are the

  backbone of the company bringing and maintaining Defendants’ services to the public.

          37.    Defendants have employed Plaintiff and similarly situated employees as

  non-exempt hourly paid laborers, or in equivalent positions with similar job duties,

  however titled, throughout Florida.

          38.    Plaintiff, and those similarly situated, are not exempt from the overtime

  provisions of the FLSA and are paid on an hourly basis.

          39.    Defendants have, and continue to fail to, pay Plaintiff and the putative class

  proper overtime compensation, by illegally paying “straight time” pay for overtime hours


                                                  6
Case 3:20-cv-00539-MMH-PDB Document 1 Filed 06/01/20 Page 7 of 13 PageID 7




  worked, rather than the legally mandated time and one half rate they are due for overtime

  hours.

           40.   Additionally, Defendants have, and continue to fail to, pay Plaintiff and

  the putative class proper overtime for the time spent working in both Defendants

  locations as well as driving from jobsites to Defendants’ office/property each day, which

  Defendants required.

           41.   Finally, Defendants have, and continues to fail to, pay Plaintiff and the

  putative class proper overtime compensation, by failing to pay Plaintiff and the putative

  class for the time spent cleaning Defendants’ machinery and/or vehicles once they arrive

  to Defendants’ office/property each day, which Defendants required.

           42.   In sum, Plaintiff and the putative class routinely worked over forty hours in a

  work week, but were not paid full and proper overtime wages for all of that work, as

  required by the FLSA.

           43.    Defendants’ policy of wrongfully denying Plaintiff, and the putative class’

  hours of overtime work is companywide.

           44.   Defendants knew, and has known, that Plaintiff and all similarly

  employees perform work without full and proper compensation and has chosen to deny them

  overtime compensation for performing this work in willful disregard of their rights under

  the FLSA.

           45.   Plaintiff has retained Richard Celler Legal, P.A. to represent him in this

  litigation and has agreed to pay the firm a reasonable fee for its services.

                             COLLECTIVE ACTION ALLEGATIONS




                                                  7
Case 3:20-cv-00539-MMH-PDB Document 1 Filed 06/01/20 Page 8 of 13 PageID 8




           46.   Plaintiff re-alleges and incorporates by reference Paragraphs 1 through 45,

  above.

           47.   Plaintiff brings Count I as an opt-in collective action pursuant to 29

  U.S.C. § 216(b) on behalf of himself and the following:

                 All persons employed as hourly paid laborers for
                 Defendants for the past three years (plus any
                 applicable tolling) who were paid “straight time” for
                 overtime hours worked.


           48.   The FLSA claim may be pursued by those who opt-in to this case, pursuant

  to 29 U.S.C. § 216(b).

           49.   Plaintiff, individually and on behalf of other similarly-situated

  employees, seeks relief on a collective basis challenging, among other FLSA

  violations, Defendants’ policies and practices of failing to pay full and proper

  overtime compensation.

           50.   The number and identity of other Plaintiffs yet to opt-in and consent to

  be party Plaintiffs may be determined from the records of Defendant, and potential

  class members may easily and quickly be notified of the pendency of this action.

                                          COUNT I

     FAILURE TO PAY OVERTIME COMPENSATION TO HOURLY PAID
       LABORERS IN VIOLATION OF THE FLSA DURING THE FLSA
                   RELEVANT LIABILITY PERIOD


           51.   Plaintiff re-alleges and incorporates by reference the preceding

  paragraphs 1 through 50 with respect to all non-exempt hourly paid laborers.




                                              8
Case 3:20-cv-00539-MMH-PDB Document 1 Filed 06/01/20 Page 9 of 13 PageID 9




         52.        During the FLSA Relevant Liability Period, Defendant failed to fully

  compensate non-exempt hourly paid laborers for all overtime hours worked for

  Defendants in excess of forty (40) per week as required by Section 207 of the FLSA.

         53.       All non-exempt hourly paid laborers were victims of an illegal policy and

  plan by Defendants to deny them full and proper overtime compensation required by

  the FLSA.

         54.       Defendants’ failure to pay non-exempt hourly paid laborers in accordance

  with the requirements of Section 207 of the FLSA was in willful disregard of the

  overtime wage compensation requirements of the FLSA.

         55.     Prior to the filing of this lawsuit, Defendants did not consult with the DOL to

  ascertain whether its pay practices regarding Plaintiff and the putative class were in compliance

  with the FLSA.

         56.     Prior to the filing of this lawsuit, Defendants did not consult with counsel to

  ascertain whether its pay practices regarding Plaintiff and the putative class were in compliance

  with the FLSA.

         57.     Prior to the filing of this lawsuit, Defendants did not consult with an accountant

  to ascertain whether its pay practices regarding Plaintiff and the putative class were in

  compliance with the FLSA.

         58.       Based on the allegations above, Defendants did not have a subjective or

  objective good faith basis for its illegal pay practices, and liquidated damages are warranted in

  this action against Defendants.




                                                 9
Case 3:20-cv-00539-MMH-PDB Document 1 Filed 06/01/20 Page 10 of 13 PageID 10




             59.        Plaintiff, on behalf of himself and other non-exempt hourly paid laborers

   seeks unpaid overtime compensation in an amount to be determined, as well as an equal

   amount of liquidated damages (or pre-judgment interest in the event liquidated damages

   are denied), post-judgment interest, and attorneys' fees and costs pursuant to 29 U.S.C. §

   216(b).

                                        PRAYER FOR RELIEF

             WHEREFORE, Plaintiff, individually and on behalf of all non-exempt hourly

   paid laborers, demands judgment against Defendants and prays this Court:

                    a.        Issue notice to all non-exempt hourly paid laborers who were

   employed by Defendants at any time during the Relevant Liability Period, informing

   them of their right to file consents to join this action;

                    b.          Declare Defendants’ policy of failing to pay non-exempt hourly

   paid laborers full and proper overtime pay illegal under the FLSA;

                    c.      Find that Defendants’ violation of the FLSA was willful and impose

   a three- year statute of limitations period for FLSA claims;

                    d.        Award Plaintiff and all non-exempt hourly paid laborers unpaid

   overtime compensation;

                    e.     Award all non-exempt hourly paid laborers an amount equal to unpaid

   overtime compensation as liquidated damages under 29 U.S.C. § 216(b);

                   f.      Award all non-exempt hourly paid laborers pre-judgment interest if

   liquidated damages are not awarded;




                                                    10
Case 3:20-cv-00539-MMH-PDB Document 1 Filed 06/01/20 Page 11 of 13 PageID 11




               g.      Award all non-exempt hourly paid laborers post-judgment interest as

   provided by law;

                    h. Award all non-exempt hourly paid laborers reasonable attorneys' fees

   and costs as mandated by Section 216(b) of the FLSA; and

               i.     Award all non-exempt hourly paid laborers such other relief as the

   Court deems fair and equitable.

                                      JURY DEMAND

         Plaintiff hereby requests that upon trial of this action, all issues be submitted to

   and determined by a jury except those issues expressly reserved by law for

   determination by the Court.

               Dated this 1st day of June, 2020.


                                                    Respectfully submitted,

                                                    /s Noah E. Storch
                                                    Noah E. Storch, Esq.
                                                    Florida Bar No. 0085476
                                                    RICHARD CELLER LEGAL, P.A.
                                                    10368 West State Road 84, Suite 103
                                                    Davie, Florida 33324
                                                    Telephone: (866) 344-9243
                                                    Facsimile: (954) 337-2771
                                                    E-mail:
                                                    noah@floridaovertimelawyer.com

                                                    Trial Counsel for Plaintiff




                                              11
Case 3:20-cv-00539-MMH-PDB Document 1 Filed 06/01/20 Page 12 of 13 PageID 12




                              EXHIBIT A
Case 3:20-cv-00539-MMH-PDB Document 1 Filed 06/01/20 Page 13 of 13 PageID 13
